DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are pending. Claims 1, 4 and 6 are currently amended. 
Applicant’s amendments to the claims will overcome each and every claim objection and 112(b) rejection previously set forth in the Final Office Action mailed 05/13/2021.

Allowable Subject Matter
Claims 1-15 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 02/01/2021 on pages 10-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art SAKAMOTO et al. (US Pub No. 2018/0054435) discloses an information processing apparatus stores information concerning a communication path for authentication between a first apparatus and a second apparatus that provides a service, in response to a service access request from the first apparatus; transmits the service access request to the second apparatus by using the information concerning the communication path for authentication; transfers, in response to an Sakamoto, Abstract), GOMI et al. (US Pub No. 2017/0155629) discloses securely authenticate a user's identity by using a pre-registered authenticator in a remote portable terminal of the user.  The device, method, and program transmit an identity verification request that requests verification of the user's identity by a pre-registered authenticator to the remote portable terminal, and receive, in response to the verification request, authentication information from the remote portable terminal.  The authentication information identifies the user of the remote portable terminal and includes a secret key.  The device, method, and program validate the authentication information by comparing the received secret key with a validation code associated with the user in a memory, and, when the received secret key and the validation code associated with the user correspond, generate identity verification information confirming the identity of the user (GOMI, Abstract), Lu et al. (US Patent No. 10,708,065) discloses a service processing method, a service processing device and a service processing system, which belong to computer technologies including: a service execution request is transmitted to a service server; a verification notification carrying signature information is received from the service server; currently inputted biometric feature information is verified through a Trusted Execution Environment (TEE) system, when biometric Lu, Abstract), GUERTLER et al. (US Pub No. 2017/0208464) discloses a method and system for authenticating a user, wherein an application transmits a query comprising identification data to an authentication service, the authentication service determines the address of a mobile terminal linked to the user on the basis of the identification data and transmits a request comprising a transaction identifier to the mobile terminal, the mobile terminal performs an enquiry for input of a biometric security feature, grants access to a private key saved on the mobile terminal upon input of a valid security feature, signs the transaction identifier using the private key and transmits the signed transaction identifier back to the authentication service, and the authentication service verifies the signature of the signed transaction identifier and, in the case of the presence of an authentic signature, transmits a confirmation of the query back to the application (GUERTLER, Abstract), Campagna et al. (US Pub No. 2018/0343127) discloses establishing a protected authenticated communication channel using an implicit certificate issued by a certificate authority.  In some examples, the implicit certificate is generated based at least in part on the ring learning with errors ("RLWE") problem.  Using the implicit certificate, the first entity and the second entity exchange information that enables the entities to negotiate a shared secret.  The shared secret may be used to establish a cryptographically protected communication channel.  Successful use of the shared secret authenticates the identity of the first entity and Campagna, Abstract), Su et al. (US Pub No. 2017/0230355) discloses a user device obtains a set of one or more public key certificates for a server received from a directory service, and a current public key certificate of the server received from the server.  The user device compares the current public key certificate received from the server with the set of public key certificates received from the directory service.  If the current public key certificate of the server matches one of the public key certificates in the set of public key certificates for the server, the authenticity of the server is confirmed, and communications are permitted between the user device and the server.  Communications between the user device and the server may be prevented unless the current public key certificate from the server matches a public key certificate in the set of public key certificates received from the directory service (Su, Abstract) and KIMN et al. (US Pub No. 2018/0026949) discloses an electronic device and method for providing vehicle information based on personal authentication and vehicle authentication are disclosed.  According to various example embodiments, an electronic device includes a communication module comprising communication circuitry configured to communicate with a vehicle device and a first server and a processor electrically connected with the communication module, in which the processor is configured to receive an encrypted session key set including at least one session key from the first server, to transmit the encrypted session key set to the vehicle device, receive, from the vehicle device, second vehicle information in which first vehicle information of the vehicle device is encrypted using a first session key of the at least one session key and is signed using a secret key of the vehicle device, and to transmit, to the first server, third vehicle information in which the received second vehicle information is signed using a secret key of a user (KIMN, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “store a verification key received from the service provision system, wherein the verification key is a copy of a public key which has been registered in the service provision system by a mobile terminal of the user and is paired with a secret key having been stored in the mobile terminal in association with biological information of the user; generate a parameter for verification in a case where an operation request for the device is received after the verification key has been stored; transmit an authentication request including the generated parameter to the mobile terminal in a case where the mobile terminal is connected to the device; receive, from the mobile terminal, a response including signature data generated using the parameter included in the authentication request and the secret key stored in the mobile terminal in a case where the biometric authentication is successful using the biological information; execute verification of the signature data included in the response by using the stored verification and the generated parameter; and execute the operation request for the device in a case where the verification is successful” (as recited in claims 1, 6, 7, 14 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437